In the

    United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 
Nos. 16‐3560 & 16‐3644 
ESTATE OF RYAN L. CLARK, 
                                                   Plaintiff‐Appellee, 

                                 v. 

BRUCE WALKER and TINA KUEHN, 
                                             Defendants‐Appellants. 
                     ____________________ 

        Appeals from the United States District Court for the 
                   Eastern District of Wisconsin. 
          No. 14‐C‐1402 — Charles N. Clevert, Jr., Judge. 
                     ____________________ 

      ARGUED MARCH 28, 2017 — DECIDED JULY 26, 2017 
                ____________________ 

   Before FLAUM, KANNE, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Ryan  Clark  committed  suicide 
five days after entering the custody of the Green Lake County 
Jail in Wisconsin. The officers on duty at the time of his death 
did not know that Clark had a high risk of committing sui‐
cide. When he entered the jail, however, he was assessed as 
having a maximum risk of suicide. The intake staff who were 
aware of that risk—Officer Bruce Walker and Nurse Tina Ku‐
ehn—had not initiated the jail’s suicide prevention protocol. 
2                                           Nos. 16‐3560 & 16‐3644 

Clark’s estate brought this suit under 42 U.S.C. § 1983 alleging 
that Walker and Kuehn violated Clark’s Eighth Amendment 
rights by acting with deliberate indifference toward his seri‐
ous risk of suicide. 
    Walker and Kuehn moved for summary judgment. They 
argued there was insufficient evidence to allow a jury to find 
deliberate indifference, and they invoked qualified immunity. 
In a detailed order, the district court denied their motions. See 
Estate of Clark v. County of Green Lake, No. 14‐C‐1402, 2016 WL 
4769365 (E.D. Wis. Sept. 12, 2016). The court found numerous 
issues of material fact regarding Clark’s suicide risk, the de‐
fendants’ knowledge of that risk, and who was responsible for 
initiating the suicide protocol (Walker or  Kuehn). The court 
also rejected defendants’ qualified immunity arguments. As a 
preliminary matter, the court determined that Kuehn was un‐
able to invoke qualified immunity because she was a private 
contractor,  not  a  government  employee.  On  the  merits,  the 
court ruled that both defendants were not shielded by quali‐
fied immunity because it was clearly established in the Sev‐
enth Circuit that inmates have the right to be free from delib‐
erate indifference to a known risk of suicide. Both defendants 
appealed. 
    Because this is an appeal from a denial of summary judg‐
ment, our jurisdiction is quite limited. We have jurisdiction to 
review only the denial of qualified immunity and only to the 
extent the denial turned on questions of law. This narrows our 
consideration to two issues: whether Nurse Kuehn was enti‐
tled  to  qualified  immunity  as  a  private  medical  contractor, 
and whether it was clearly established that Clark had a right 
to  be  free  from  deliberate  indifference  to  his  serious  risk  of 
suicide. We agree with the district court on both points, so we 
Nos. 16‐3560 & 16‐3644                                                             3

affirm its denial of summary judgment for these two defend‐
ants.1  
I. Factual and Procedural Background 
     A. Clark’s History of Suicidal Behavior 
   Our review on appeal from denial of summary judgment 
based on qualified immunity is limited to questions of law, so 



                                                 
     1 The parties and the district court addressed Clark’s rights under the 

Eighth Amendment. While the Eighth Amendment applies to convicted 
prisoners,  the  Fourteenth  Amendment  applies  to  pretrial  detainees.  See 
Kingsley v. Hendrickson, 576 U.S. —, —, 135 S. Ct. 2466, 2475 (2015) (“The 
language of the two Clauses differs, and the nature of the claims often dif‐
fers. And, most importantly, pretrial detainees (unlike convicted prison‐
ers) cannot be punished at all, much less maliciously and sadistically.”) 
(quotations omitted). Courts have expressed some uncertainty regarding 
which  amendment  controls  for  hybrid  forms  of  detention,  such  as  here 
where Clark’s extended‐supervision officer placed him on short “holds” 
in  the  county  jail.  See,  e.g.,  Hoyt  v.  Gilden,  No.  15‐cv‐437‐jdp,  2017  WL 
90389, slip op. at *3 (W.D. Wis. Jan. 10, 2017) (“When plaintiff turned him‐
self in after violating the terms of his extended supervised release from his 
prior conviction, and was thus held in jail custody, it is not clear whether 
the law considered him a ‘prisoner’ or a ‘pretrial detainee.’”). We need not 
address this issue here, both because of the parties’ apparent agreement 
and because summary judgment was properly denied under the Eighth 
Amendment standard, which is at least as difficult for a plaintiff to satisfy 
as the Fourteenth Amendment standard. See, e.g., Cavalieri v. Shepard, 321 
F.3d 616, 620 (7th Cir. 2003) (“as a pretrial detainee, [plaintiff] was entitled 
to at least the same protection against deliberate indifference to his basic 
needs  as  is  available  to  convicted  prisoners  under  the  Eighth  Amend‐
ment ”); see also Jackson v. Illinois Medi–Car, Inc., 300 F.3d 760, 764 (7th Cir. 
2002) (“[W]hen considering a pretrial detainee’s claim of inadequate med‐
ical care, we frequently turn to the analogous standards of Eighth Amend‐
ment jurisprudence.”) (citations omitted). 
4                                           Nos. 16‐3560 & 16‐3644 

we recount the facts as stated by the district court in its assess‐
ment of the summary judgment record. See Locke v. Haessig, 
788 F.3d 662, 665 (7th Cir. 2015). 
    Ryan  Clark  struggled  for  years  with  alcoholism  and  de‐
pression. In 2009 he was released from Wisconsin state prison 
after serving time for his fifth offense of operating a vehicle 
under the influence of alcohol. His release was subject to ex‐
tended supervision. Over the next two years he was admitted 
to  the  Green  Lake  County  Jail  approximately  eight  times. 
Each  time  his  extended‐supervision  officer  placed  him  on  a 
“hold” due to alleged violations of his supervision rules, and 
each time he was intoxicated.  
    Jail  records  show  that  Clark  received  regular  medical 
treatment for depression while in custody. He was frequently 
given medication for depression, such as sertraline and fluox‐
etine, and his jail record stated that he experienced “anxiety 
attacks” when he did not receive his medication. The jail rec‐
ords also documented Clark’s serious risk of suicide. This in‐
cluded documentation of instances of self‐harm, including a 
suicide attempt in 2011. At times in the past, the jail had put 
Clark  on  “Special  Watch  Observation,”  where  he  was  ob‐
served every fifteen minutes to prevent suicide. 
     B. Intake, Confinement, and Suicide 
   On  May  23,  2012,  Clark  was  admitted  once  more  to  the 
Green Lake County Jail because he violated supervision rules 
by drinking alcohol. His breath test showed a blood alcohol 
level of 0.27, more than three times the legal limit for driving. 
Defendant  Walker  performed  the  intake  process.  Following 
standard  practice,  Walker  administered  the  Spillman  Initial 
Nos. 16‐3560 & 16‐3644                                               5

Inmate  Assessment,  which  is  a  software  program  that  in‐
cludes a suicide risk assessment. The program provides ques‐
tions for the intake officer to ask the inmate, and it uses the 
inmate’s responses to estimate his suicide risk. 
    Based on Clark’s responses, the Spillman Assessment cal‐
culated that he was at a “maximum” suicide risk. According 
to the jail administrator, the Spillman Assessment is not dis‐
positive,  and  officers  have  discretion  to  initiate  the  suicide 
protocol based on other factors, such as when an inmate ex‐
pressly says that he is contemplating suicide. Walker testified 
that he thought the Spillman Assessment automatically pro‐
duced a maximum suicide rating for all inmates intoxicated 
at the time of the test. Officer testimony indicated that officers 
made discretionary determinations about suicide risk without 
psychological  training  on  suicide  prevention  or  an  under‐
standing of how the Spillman Assessment functioned.  
    After completing the suicide assessment reflecting maxi‐
mum risk, Walker placed Clark in the holding cell to wait for 
Nurse  Kuehn’s  routine  medical  intake.  He  left  the  Spillman 
Assessment for her review. Walker did not, however, imple‐
ment  the  jail’s  suicide  prevention  protocol,  which  requires 
special precautions for inmates at risk of committing suicide. 
For instance, officers are supposed to check jail records to de‐
termine if the inmate has a prior history of suicidal behavior. 
Walker did not conduct this check, which would have shown 
a  prior  suicide  attempt  while  in  jail.  Nor  did  Walker  place 
Clark in a suicide prevention cell, initiate monitoring of Clark, 
or refer him to a mental health provider. The district court also 
found  a  factual  dispute  between  Walker  and  Nurse  Kuehn 
over who was responsible for initiating the suicide protocol.  
6                                          Nos. 16‐3560 & 16‐3644 

    Nurse  Kuehn  performed  Clark’s  medical  intake.  Kuehn 
worked for  Correctional Healthcare  Companies,  a  company 
contracted by the jail to provide medical services. During the 
intake, Kuehn documented that Clark was taking antidepres‐
sant medication but could not remember the name of his med‐
icine while he was intoxicated. She never followed up to learn 
Clark’s medication. She placed Clark’s Spillman Assessment 
in his medical chart, but she also did not take steps pursuant 
to the jail policy to mitigate Clark’s risk of suicide. She did not 
refer Clark to a mental health counselor, which she had done 
for Clark in the past. Nor did she inform jail staff of Clark’s 
suicide risk. Instead of assigning Clark to the cell designed for 
suicide prevention, she assigned him to a cell for alcohol de‐
toxification. Inmates in detoxification cells are alone 24 hours 
a  day.  Kuehn  later  testified  that  she  was  aware  that  alcohol 
detoxification increases the risk of suicide. She also testified 
that  she  knew  Clark  would  experience  extreme  isolation  in 
the detoxification cell. Kuehn followed up with Clark several 
times after his initial intake.  
   Four  nights  later,  Clark  committed  suicide,  on  May  28 
shortly after midnight. The officers on duty at the time were 
unaware  that  Clark  posed  a  suicide  risk.  He  was  not  in  the 
suicide  prevention  cell,  and  neither  Walker  nor  Kuehn  had 
notified them of any risk. The officer monitoring the security 
cameras did not observe Clark’s suicide. The video recording 
shows  that  Clark’s  preparation  and  suicide  took  approxi‐
mately thirty minutes. Clark fashioned a noose with pieces of 
fabric and tied it to his bedroll. He used his bedroll as a coun‐
terweight by placing it over a little dividing wall in his cell, 
and then hanged himself by letting his body sag on the other 
side of the wall. An officer discovered Clark’s body approxi‐
mately one hour later, but it was too late to revive him.  
Nos. 16‐3560 & 16‐3644                                                           7

      C. Procedural History 
   In  November  2014  Clark’s  estate  brought  suit  under  42 
U.S.C. § 1983 alleging deliberate indifference to Clark’s risk of 
suicide. The estate named as defendants Green Lake County 
and Officers Walker, Schoenscheck, and Pflum (the “County 
Defendants”). The estate also named Kuehn and Correctional 
Healthcare Companies, Inc. (the “Medical Defendants”). The 
County  Defendants  moved  to  dismiss  or  alternatively  for 
summary judgment. The Medical Defendants also moved for 
summary judgment. The district court denied the County De‐
fendant’s motion to dismiss and then granted summary judg‐
ment  on  the  Eighth  Amendment  claim  for  all  defendants 
other than Walker and Kuehn.2 
     The court found that genuine issues of material fact pre‐
cluded summary judgment for Walker and Kuehn. As an ini‐
tial  matter,  Walker  and  Kuehn  both  disputed  who  was  re‐
sponsible  for  initiating  the  suicide  protocol.  The  court  also 
concluded that the estate offered sufficient evidence to allow 
a  jury  to  find  that  Walker  and  Kuehn  acted  with  deliberate 
indifference to Clark’s risk. Finally, the court rejected defend‐
ants’  qualified  immunity  arguments.  After  reviewing  our 
precedent, the court held that the immunity defense should 
not extend to Kuehn as a private contractor. Nonetheless, the 
court went on to consider the merits of the qualified immun‐


                                                 
      2 Defendants also named Health Professionals Ltd. as a defendant, but 

that company was taken over by Correctional Healthcare Companies, and 
for purposes of this case it is undisputed that both organizations had com‐
mon corporate ownership. In addition, the estate amended its complaint 
to  add  a  Monell  claim  against  Green  Lake  County,  but  that  issue  is  not 
before us on appeal. 
8                                          Nos. 16‐3560 & 16‐3644 

ity defense for both defendants and determined that the de‐
fense failed because it was clearly established in 2012 in the 
Seventh Circuit that deliberate indifference to an inmate’s se‐
rious risk of suicide violates the Eighth Amendment. Walker 
and Kuehn then appealed the denial of summary judgment.  
II. Analysis 
     A. Jurisdiction over Denial of Summary Judgment 
     We have limited jurisdiction over these appeals. Ordinar‐
ily, a denial of summary judgment is not appealable because 
it is not a final order. See 28 U.S.C. § 1291; Ortiz v. Jordan, 562 
U.S. 180, 188 (2011). The collateral order doctrine recognizes 
certain exceptions, including when qualified immunity is de‐
nied for legal reasons. See Mitchell v. Forsyth, 472 U.S. 511, 530 
(1985) (“[A] district court’s denial of a claim of qualified im‐
munity, to the extent that it turns on an issue of law, is an ap‐
pealable  ‘final  decision’  within  the  meaning  of 28  U.S.C. 
§ 1291.”).  
    If qualified immunity is denied at summary judgment be‐
cause of a factual dispute, however, we do not have jurisdic‐
tion over that issue. Johnson v. Jones, 515 U.S. 304, 319–20 (1995) 
(“[W]e  hold  that  a  defendant,  entitled  to  invoke  a  qualified 
immunity defense, may not appeal a district court’s summary 
judgment order insofar as that order determines whether or 
not the pretrial record sets forth a ‘genuine’ issue of fact for 
trial.”); see also Locke, 788 F.3d at 665 (“Because this is an in‐
terlocutory appeal from the district court’s denial of qualified 
immunity,  we  have  appellate  jurisdiction  over  only  legal 
questions.”). As the Supreme Court explained in Johnson, we 
have appellate jurisdiction when a district court denies a pub‐
Nos. 16‐3560 & 16‐3644                                             9

lic  official’s  qualified  immunity  defense  and  “the  issue  ap‐
pealed concerned, not which facts the parties might be able to 
prove, but, rather, whether or not certain given facts showed 
a violation of ‘clearly established’ law.” 515 U.S. at 311 (cita‐
tions omitted).  
    Given these constraints, we cannot review all of the issues 
briefed by Walker and Kuehn, including whether the district 
court erred by denying their motions for summary judgment 
on the merits of the deliberate indifference claim. That ruling 
on the merits is not a final judgment, and it does not fall into 
one  of  the  exceptions  provided  by  the  collateral  order  doc‐
trine. See Ortiz, 562 U.S. at 188, citing Liberty Mutual Ins. Co., 
v. Wetzel, 424 U.S. 737, 744 (1976). 
    B. Denial of Qualified Immunity 
    We  review de  novo a  district  court’s  denial  of  summary 
judgment based on qualified immunity. Levin v. Madigan, 692 
F.3d  607,  622  (7th  Cir.  2012).  Qualified  immunity  “protects 
government officials ‘from liability for civil damages insofar 
as their conduct does not violate clearly established statutory 
or constitutional rights of which a reasonable person would 
have  known.’” Pearson  v.  Callahan, 555  U.S.  223,  231  (2009), 
quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). When we 
review a defendant’s motion for summary judgment based on 
qualified immunity, we consider “(1) whether the facts, taken 
in the light most favorable to the plaintiff, show that the de‐
fendant  violated  a  constitutional  right;  and  (2)  whether  the 
constitutional  right  was  clearly  established  at  [that]  time.” 
Gonzalez v. City of Elgin, 578 F.3d 526, 540 (7th Cir. 2009), cit‐
ing Pearson, 555 U.S. at 232.  
                               
10                                          Nos. 16‐3560 & 16‐3644 

        1. Private Contractors 
     Before addressing the two steps of qualified immunity, we 
must determine whether Kuehn was entitled to invoke quali‐
fied immunity as a private healthcare contractor. Kuehn’s cen‐
tral argument is that the Supreme Court’s decision in Filarsky 
v.  Delia,  566  U.S.  377  (2012),  requires  us  to  extend  qualified 
immunity to private healthcare contractors, even though our 
cases since Filarsky have held otherwise.  
     We have addressed this issue recently, holding that private 
medical personnel in prisons are not entitled to the protection 
of qualified immunity. See, e.g., Petties v. Carter, 836 F.3d 722, 
734  (7th  Cir.  2016)  (en  banc)  (“qualified  immunity  does  not 
apply to private medical personnel in prisons”), citing Shields 
v. Illinois Depʹt of Corrections, 746 F.3d 782, 794 (7th Cir. 2014); 
see also Rasho v. Elyea, 856 F.3d 469, 479 (7th Cir. 2017) (“This 
Court  has  construed  the  Supreme  Court’s  holding  that  em‐
ployees of privately‐operated prisons may not assert a quali‐
fied‐immunity defense also to deny that defense to employees 
of private corporations that contract with the state to provide 
medical care for prisoners.”).  
    In Richardson v. McKnight, 521 U.S. 399, 401 (1997), the Su‐
preme Court held that privately employed prison guards can‐
not assert  qualified immunity. More recently in Filarsky, the 
Court considered whether a private lawyer who worked part 
time for a municipality was eligible for qualified immunity on 
federal claims arising from his public service. The Court de‐
termined that the lawyer was eligible, holding that “immun‐
ity under § 1983 should not vary depending on whether an in‐
dividual  working  for  the  government  does so  as  a  full‐time 
employee, or on some other basis.” Filarsky, 566 U.S. at 389. 
Filarsky  did  not  overrule  Richardson.  Instead,  “the  Filarsky 
Nos. 16‐3560 & 16‐3644                                              11

Court  reaffirmed  the  holding  of Richardson  categorically  re‐
jecting  immunity  for  the  private  prison  employees  there.” 
Currie  v.  Chhabra,  728  F.3d  626,  631  (7th  Cir.  2013),  citing 
Filarsky, 566 U.S. at 392–94.  
     The Court in Filarsky reached its conclusion  on the  part‐
time lawyer through an historical inquiry, asking whether the 
person  asserting  qualified  immunity  would  have  been  im‐
mune  from  liability  under  the  common  law  in  1871  when 
Congress passed the law later codified as § 1983. See Filarsky, 
566 U.S. at 384. In a detailed opinion, the Sixth Circuit applied 
Filarsky’s  historical  method  and  held  that  a  privately  em‐
ployed  doctor  working  for  a  state  prison  could  not  invoke 
qualified immunity. McCullum v. Tepe, 693 F.3d 696, 697 (6th 
Cir.  2012).  After  examining  numerous  nineteenth‐century 
sources, the Sixth Circuit concluded that “the absence of any 
indicia that a paid physician (whether remunerated from the 
public or private fisc) would have been immune from suit at 
common law, convince[s] us that there was no common‐law 
tradition of immunity for a private doctor working for a pub‐
lic institution at the time that Congress passed § 1983.” Id. at 
704. We found the Sixth Circuit’s reasoning persuasive in Cur‐
rie, 728 F.3d at 632, and have held in other post‐Filarsky cases 
that  private  medical  personnel  in  prisons  are  not  afforded 
qualified immunity. See, e.g., Rasho, 856 F.3d at 479; Petties, 836 
F.3d at 734. Because Kuehn was a privately employed nurse 
working  at  the  Green  Lake  County  Jail,  she  is  ineligible  for 
qualified immunity.  
       2. Step 1: Violation of a Constitutional Right 
     Because  Kuehn  is  ineligible  for  qualified  immunity,  we 
turn our focus to Walker’s appeal. The first qualified immun‐
ity  step  raises  again  the  issue  of  deliberate  indifference.  We 
12                                            Nos. 16‐3560 & 16‐3644 

can review this question in the context of a denial of qualified 
immunity at summary judgment to the extent that the denial 
turns on a question of law. In this case, deliberate indifference 
requires the estate to show that Clark had a serious medical 
condition that posed a substantial risk and that Walker actu‐
ally knew about the risk and acted or failed to act in disregard 
of that risk. See Walker v. Benjamin, 293 F.3d 1030, 1037 (7th Cir. 
2002),  quoting  Farmer  v.  Brennan,  511  U.S.  825,  843  (1994); 
Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Walker admits 
that an elevated risk of suicide is a serious medical condition, 
but he disputes whether Clark’s risk was sufficiently acute. He 
also argues that there was insufficient evidence to raise a gen‐
uine issue about whether he “actually knew” of Clark’s risk 
and disregarded it. 
   Both of these disputes are factual in nature. Johnson holds 
that a defendant who is denied qualified immunity at sum‐
mary judgment cannot immediately appeal “whether or not 
the  evidence  in  the  pretrial  record  was  sufficient  to  show  a 
genuine  issue  of  fact  for  trial.”  515  U.S.  at  307.  The  district 
court found here that “the facts, when taken in the light most 
favorable to the plaintiff, establish that Walker was aware that 
Clark was a risk” but that he “told no one.” (The court also 
found  that  the  “record  is  replete  with  questions  of  fact  that 
preclude  summary  judgment  with  respect  to  Kuehn.”)  Be‐
cause the district court’s ruling on the first qualified immunity 
step turns on factual questions, we do not have jurisdiction to 
review it. 
        3. Step 2: Clearly Established Law 
  We do have jurisdiction to review the second qualified im‐
munity step: whether Clark’s asserted rights were clearly es‐
Nos. 16‐3560 & 16‐3644                                                13

tablished  at  the  time  of  his  suicide.  A  right  is  clearly  estab‐
lished when it is defined clearly enough to put officers on no‐
tice of their duties under the circumstances they confront. See 
Hope v. Pelzer, 536 U.S. 730, 739 (2002) (“For a constitutional 
right  to  be  clearly  established,  its  contours  must  be  suffi‐
ciently clear that a reasonable official would understand that 
what  he  is  doing  violates  that  right.”)  (quotation  omitted). 
This does not require a prior case “directly on point, but ex‐
isting precedent must have placed the statutory or constitu‐
tional  question  beyond  debate.” Ashcroft  v.  al‐Kidd, 563  U.S. 
731, 741 (2011).  
    Clark’s right to be free from deliberate indifference to his 
risk of suicide while he was in custody was clearly established 
at the time of his death in 2012. See Cavalieri, 321 F.3d at 623 
(“[T]he right Mrs. Cavalieri asserts on behalf of Steven is the 
right to be free from deliberate indifference to suicide. There 
is no doubt that this right was clearly established prior to Ste‐
ven’s 1998 suicide attempt.”); Hall v. Ryan, 957 F.2d 402, 404–
05 (7th Cir. 1992) (“It was clearly established in 1986 that po‐
lice officers could not be deliberately indifferent to a detainee 
who is in need of medical attention because of a mental illness 
or who is a substantial suicide risk.”); see also id. at 406 n.6 
(collecting cases from other circuits).  
    Walker  responds  to  this  substantial  body  of  case  law  in 
several ways. First, he argues that it is “doubtful” whether cir‐
cuit precedent can clearly establish law for purposes of quali‐
fied  immunity.  He  cites  two  Supreme  Court  cases,  but  both 
cases leave this question unanswered. See Taylor v. Barkes, 579 
U.S. —, —, 135 S. Ct. 2042, 2045 (2015); City & County of San 
Francisco v. Sheehan, 575 U.S. —, —, 135 S. Ct. 1765, 1776 (2015). 
14                                          Nos. 16‐3560 & 16‐3644 

Other Supreme Court cases indicate circuit precedent is ade‐
quate  for  these  purposes.  See,  e.g.,  Wilson  v.  Layne,  526  U.S. 
603, 617 (1999) (“Petitioners have not brought to our attention 
any cases of controlling authority in their jurisdiction at the 
time  of  the  incident  which  clearly  established  the  rule  on 
which they seek to rely.”). In addition, we have exercised this 
authority  for  decades,  including  in  this  specific  context  of 
prison and jail suicides. See Hall, 957 F.2d at 404–05; see also 
Werner v. Wall, 836 F.3d 751, 762 (7th Cir. 2016). We see no rea‐
son to depart from these precedents.  
    Second, Walker argues that the Supreme Court’s decision 
in Taylor v. Barkes shows that Clark’s rights were not clearly 
established.  579  U.S.  —,  135  S.  Ct.  2042  (2015).  Barkes  had 
committed suicide in prison, and his estate brought a § 1983 
suit for deliberate indifference. The estate sued the commis‐
sioner of the Delaware Department of Correction and the war‐
den of the prison where Barkes committed suicide. Although 
it was undisputed that the commissioner and the warden had 
never interacted with Barkes and did not know about his sui‐
cide  risk,  the  complaint  alleged  that  these  officials  violated 
Barkes’ rights by failing to supervise and monitor the imple‐
mentation  of  adequate  suicide  prevention  protocols.  Id.  at 
2043. The Supreme Court reversed the Third Circuit, holding 
that the right at issue was not clearly established at the rele‐
vant time in the precedent of the Supreme Court or the Third 
Circuit. Id. at 2045. 
    Taylor  is  readily  distinguishable  from  this  case.  First, 
Clark’s estate is not  suing supervisory  officials who did not 
know about Clark’s risk. The estate contends that Walker and 
Kuehn actually knew Clark’s risk and disregarded it. Second, 
in Taylor the Supreme Court reversed the Third Circuit in part 
Nos. 16‐3560 & 16‐3644                                              15

because  the  right  at  issue  was  not  clearly  established  in  the 
Third  Circuit.  Here,  the  right  at  issue  has  long  been  clearly 
established in this circuit, as explained above.  
    Finally, Walker argues that the clearly established prohibi‐
tion on deliberate indifference to prisoners’ and jail inmates’ 
risk of suicide is too general to be enforceable for purposes of 
qualified immunity. Walker urges us to consider Clark’s rights 
at a very high level of specificity: whether a jail inmate had a 
right “to be placed immediately on a special watch in a suicide 
cell despite no outward signs of suicidal ideation during an 
initial  intake  assessment,  when  the  intake  officer  knew  that 
trained medical personnel would conduct a follow‐up assess‐
ment and ultimately determine the inmate’s proper observa‐
tion and housing status.” This very specific right, Walker ar‐
gues,  “has  never  been  clearly  established  by  the  Supreme 
Court.” 
     Courts may not define clearly established law at too high 
a level of generality, see Sheehan, 575 U.S. at —, 135 S. Ct. at 
1775–76,  but  there  is  no  such  problem  here.  The  Supreme 
Court  has  long  held  that  prisoners  have  an  Eighth  Amend‐
ment right to treatment for their “serious medical needs.” Es‐
telle v. Gamble, 429 U.S. 97, 104 (1976). For purposes of quali‐
fied immunity, that legal duty need not be litigated and then 
established disease by disease or injury by injury. Risk of sui‐
cide  is  a  serious  medical  need,  of  course.  See  Sanville  v. 
McCaughtry, 266 F.3d 724, 733 (7th Cir. 2001) (“It goes without 
saying that suicide is a serious harm.”) (quotation omitted). 
Accepting the facts described by the district court, Clark’s es‐
tate  has  offered  sufficient  evidence  for  a  jury  to  find  that 
Walker  actually  knew  about  Clark’s  serious  risk  of  suicide. 
16                                         Nos. 16‐3560 & 16‐3644 

(Recall that Clark’s score on the suicide risk screening tool in‐
dicated  a  maximum  risk  of  suicide.)  Walker  should  have 
taken action based on this knowledge, yet he chose to do noth‐
ing. Our precedent establishes that “particular conduct” such 
as this violates clearly established law. See Mullenix v. Luna, 
577 U.S. —, —, 136 S. Ct. 305, 308 (2015) (per curiam) (empha‐
sis  omitted),  citing  al–Kidd,  563  U.S.  at  742.  To  the  extent 
Walker argues that our prior cases are factually distinguisha‐
ble from this case, our limited jurisdiction precludes consid‐
ering that argument.  
    The  district  court’s  denial  of  summary  judgment  for  de‐
fendants Kuehn and Walker on the basis of qualified immun‐
ity is 
                                                        AFFIRMED.